 

Case_1:21-cv-04268-DLC_ Document 1-5 Filed 05/12/21_ Page 1 of 3

~ ~~
#Calble rv
= 21" Century Solutions with Exciusive Power Misr

——

 

February 25, 2015

Quicksilver Stock Transfer, LLC

6623 South Las Vegas Blvd.

Suite 255

Las Vegas, NV 89119

Re: Irrevocable Transfer Agent Instructions

Ladies and Gentlemen:

On February 25. 2015, 4Cable TV International, Inc. a Nevada corporation (the
"Company") executed an 8% Convertible Promissory Note in the amount of $31,500.00 (the
“Note™) with Adar Bays, LLC (the "Investor"),

You are hereby irrevocably authorized and instructed to reserve two million nine
hundred sixteen thousand (2,916,000) shares of common stock (“Common Stock”) of the
Company for issuance upon for conversion of the Note in accordance with the terms thereof
(the “Reserved Shares”), The Investor shall have the right to periodically request that the
number of Reserved Shares be increased so that the number of Reserved Shares at least
equals 400% of the number of shares of Company common stock issuable upon conversion
of the Note. You are hereby further irrevocably authorized and directed to issue the shares
of Common Stock so reserved upon your receipt from the Investor of a notice of conversion
("Notice of Conversion") executed by the Investor in accordance with the terms of the Notice
of Conversion. You shall have no duty or obligation to confirm the accuracy or the
information set forth on the Notice of Conversion, Once the Company repays the principal,
plus interest, plus default interest (if any) of any of the Note at the maturity date, upon
written (e-mail being acceptable) confirmation by the Investor or Investor Counsel as well as
the Company, Transfer Agent shall have no further obligation to maintain a reserve on behalf
of the Investor or to issue any share of Common Stock to the Investor under the terms of that
Note.

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be delivered
electronically. The shares to be issued are to be registered in the names of the registered
holder of the securities submitted for conversion or exercise.

The shares will be issued within three (3) business day upon receipt of the Notice
of Conversion. If the Company's account is at least 30 days past due, the Investor is
responsible for the prepaid Transfer Agent transfer and shipping fees, In no event shall
the Transfer Agent be required to issue and deliver share certificates without the prior
payment of its fees for the certificates to be issued.

PHONE (843) 347-4933

1256 Highway 501 Bus FAX (843) 347-4942
Conway, SC 29526 E-MAIL  info@4Cable.tv
USA WEB SITE www.4Cable.tv

 

 

 
 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless the
requirements listed below are met and the Investor provides the Transfer agent with an
acceptable legal opinion stating that share certificates can be issued without a legend. So
long as you have previously received such legal opinion from the Company (or Investor
counsel) that the shares have been registered under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be issued are less
than 9.9% of the total issued and outstanding common stock of the Company, such shares
should be transferred, at the option of the holder of the Notes as specified in the Notice of
Conversion, either (i) electronically by crediting the account of a Prime Broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission system if the
Company is a participant or (ii) in certificated form without any legend which would restrict
the transfer of the shares, and you should remove all stop-transfer instructions relating to
such shares, Until such time as you are advised by Investor counsel that the shares have been
registered under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 9.9% of the total issued and
outstanding common stock of the Company, you are hereby instructed to place the following
legends on the certificates:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, THE SECURITIES MAY NOT BE SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF INVESTOR COUNSEL IN FORM, SUBSTANCE AND
SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN
COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is stamped, if: (a)
such shares are registered for sale under an effective registration statement filed under the
1933 Act or otherwise may be sold pursuant to Rule 144 without any restriction and the
number of shares to be issued is less than 9.9% of the total issued common stock of the
Company. (b) such holder provides the Company and the transfer agent with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in comparable
transactions (and satisfactory to the transfer agent), to the effect that a public sale or transfer
of such security may be made without registration under the 1933 Act and such sale or
transfer is effected and (c) such holder provides the Company and the transfer agent with
reasonable assurances that such shares can be sold pursuant to Rule 144. Nothing herein
shall be construed to require the Transfer Agent to take any action which would violate state
or federal rules, regulations or law. If an instruction herein would require such a violation,
such instructions, but not any other term herein, shall be void and unenforceable.

PHONE (843) 347-4933

1256 Highway 501i Bus FAX (843) 347-4942
Conway, SC 29526 E-MAIL  info@4Cable.tv
USA WEB SITE www.4Cable.tv

 

 

 
 

Case.1-21-cv-04268-DLC Document 1-5 Filed 05/12/21 Page 3 of 3

f ™
étalje WV

The Company shall indemnify and defend you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and against any
and all loss, liability, damage, claim or expense (including the reasonable fees and
disbursements of its and Transfer Agent’s attorney) incurred by or asserted against you or
any of them arising out of or in connection with the instructions set forth herein, the
performance of your duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability hereunder, except
that the Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith (which gross
negligence, bad faith or willful misconduct must be determined by a final, non-appealable
order, judgment, decree or ruling of a court of competent jurisdiction). You shall have no
liability to the Company or the Investor in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

Experience Derived Amplifier Upgrades with Exclusive Power iar

The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, the Company shall engage a suitable replacement transfer agent
that will agree to serve as transfer agent for the Company and be bound by the terms and
conditions of these Irrevocable Instructions within five (5) business days. The Company and
the Investor agree that any action which names the Transfer Agent as a party shall be brought
in a court of general jurisdiction in Las Vegas, Nevada and no other court.

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set forth herein
may be made without the consent of the Investor.

Very truly yours,

   

  

A TIONAL, INC,

A

cr X

Title: Steven K Richey, President

B

yf a a
Title: (LE (OOO /

4CABLE TV IN;
Ly

By:

 

 

Acknowledged and Agreed:

—_—

  

QUICKSINVER ST

 

 
